             Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 PALTALK HOLDINGS, INC.,

                    Plaintiff,
 v.                                                  CIVIL ACTION NO. 6:21-CV-00757

 WEBEX COMMUNICATIONS, INC.;
 CISCO WEBEX LLC; CISCO SYSTEMS,
 INC.,

                    Defendants.                      JURY TRIAL DEMANDED

                              PALTALK, INC. COMPLAINT FOR
                         PATENT INFRINGEMENT AND JURY DEMAND

        Plaintiff Paltalk Holdings, Inc. (“Paltalk”) files this Complaint for patent infringement

against defendants WebEx Communications, Inc., Cisco WebEx LLC, and Cisco Systems, Inc.

(collectively, “Cisco”). This Complaint arises from Cisco’s unlawful infringement of the following

United States patent owned by Paltalk: U.S. Patent No. 6,683,858 (“’858 Patent”) (the “Asserted

Patent”).

                                                Parties

        1.         Plaintiff Paltalk Holdings, Inc. is a corporation organized and existing under the

laws of Delaware, with its principal place of business at 30 Jericho Executive Plaza, Jericho, New

York 11753. Paltalk Holdings, Inc. is a wholly owned subsidiary of Paltalk, Inc.

        2.         Defendant WebEx Communications, Inc. is a corporation organized under the laws

of the State of California, with its principal place of business at 170 W. Tasman Dr., San Jose, CA

95134. WebEx Communications, Inc. is registered to do business in the state of Texas. WebEx

Communications, Inc. is doing business, either directly or through its agents, on an ongoing basis

in this judicial district and elsewhere in the United States, and on information and belief, has a




8320677v1/016889
            Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 2 of 10




regular and established place of business in this judicial district at its campuses at 12515-3

Research Park Loop, Austin, TX 78759, and at 18615 Tuscany Stone, San Antonio, TX 78258.

On information and belief, WebEx Communications, Inc. was acquired by Cisco Systems, Inc. on

March 15, 2007.

       3.       Defendant Cisco WebEx LLC is a corporation organized under the laws of the State

of Delaware, with its principal place of business at 170 W. Tasman Dr., San Jose, CA 95134. Cisco

WebEx LLC is registered to do business in the state of Texas. Cisco WebEx LLC is doing business,

either directly or through its agents, on an ongoing basis in this judicial district and elsewhere in

the United States, and on information and belief, has a regular and established place of business in

this judicial district at its campuses at 12515-3 Research Park Loop, Austin, TX 78759, and at

18615 Tuscany Stone, San Antonio, TX 78258. Cisco WebEx LLC may be served with process

through its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating

Service Company, 211 E. 7th St., Suite 620, Austin, TX 78701-3218.

       4.       Defendant Cisco Systems, Inc. is a corporation organized under the laws of the

State of California, with its principal place of business at 170 W. Tasman Dr., San Jose, CA 95134.

Cisco Systems is registered to do business in the state of Texas. Cisco Systems is doing business,

either directly or through its agents, on an ongoing basis in this judicial district and elsewhere in

the United States, and on information and belief, has a regular and established place of business in

this judicial district at its campuses at 12515-3 Research Park Loop, Austin, TX 78759, and at

18615 Tuscany Stone, San Antonio, TX 78258. Cisco Systems may be served with process through

its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th St., Suite 620, Austin, TX 78701-3218.




                                                 2
               Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 3 of 10




                                           Jurisdiction & Venue

          5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

          6.       This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts of infringement of the Asserted Patent within this District giving

rise to this action, and have established minimum contacts with this forum such that the exercise

of jurisdiction over Defendants would not offend traditional notions of fair play and substantial

justice. Defendants, directly and through subsidiaries or intermediaries, have committed and

continue to commit acts of infringement in this District by, among other things, making, using,

importing, offering to sell, and selling products that infringe the Asserted Patent.

          7.       Venue is proper in this District under 28 U.S.C. §§ 1391(b), (c), (d) and 1400(b).

Defendants are registered to do business in Texas and, upon information and belief, Defendants

have transacted business in this District and have committed acts of direct and indirect

infringement in this District by, among other things, importing, offering to sell, and selling

products that infringe the Asserted Patent. Defendants have a regular and established place of

business in the District, including campuses at 12515-3 Research Park Loop, Austin, TX 78759,

and at 18615 Tuscany Stone, San Antonio, TX 78258.1

                                                Count 1
                                     (Infringement of the ’858 Patent)

          8.       Paltalk re-alleges the allegations in the preceding paragraphs as if fully set forth

herein.




1
 See, e.g., Contact Cisco, CISCO, https://www.cisco.com/c/en/us/about/contact-cisco.html (last accessed Apr. 20,
2021) (showing San Antonio office address).


                                                        3
            Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 4 of 10




       9.        On January 27, 2004, the U.S. Patent & Trademark Office duly and legally issued

the ’858 Patent entitled “Hybrid server architecture for mixing and non-mixing client

conferencing.” A true and correct copy of the ’858 Patent is attached as Exhibit A to this

Complaint.

       10.       Paltalk is the owner of all rights, title, and interest in and to the ’858 Patent,

including the right to assert all causes of action arising under the ’858 Patent and the right to any

remedies for the infringement of the ’858 Patent.

       11.       Claim 1 of the ’858 Patent recites:

       1. A method of providing audio conferencing for a plurality of clients using varying
       equipment and protocols, comprising the steps of:

             (1) receiving an audio packet from each of the plurality of clients;

             (2) determining which of the plurality of clients is an active speaker and forming
             an active speakers list;

             (3) determining that a first subset of the plurality of clients has the capability to
             mix multiple audio streams;

             (4) determining that a second subset of the plurality of clients does not have the
             capability to mix multiple audio streams;

             (5) multiplexing said packets of audio data received from each client on said
             active speakers list into a multiplexed stream;

             (6) sending said multiplexed stream to each of said first subset of the plurality
             of clients;

             (7) mixing said packets of audio data received from each client on said active
             speakers list into one combined packet; and

             (8) sending said combined packet to each of said second subset of the plurality
             of clients;

                whereby said plurality of clients can simultaneously participate in a single
             audio conference application.

       12.       Cisco has directly infringed and continues to directly infringe, literally and/or under

the doctrine of equivalents, one or more claims, including at least claim 1, of the ’858 Patent in


                                                    4
          Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 5 of 10




violation of 35 U.S.C. § 271(a) because Cisco makes, uses, offers for sale, sells, and/or imports

certain products, including within this District, such audio conferencing systems and methods that

are implemented in at least the following products: Webex for Microsoft Windows, Webex for

Apple iOS, Webex for Google Android, Webex for Apple macOS, Webex Meetings, Webex

Teams (including Webex Teams Desktop), Webex VDI, Webex Training Center, Webex Support

Center, Webex Event Center, Webex Sales Center, Webex Enterprise Edition, and Webex Connect

(“’858 Accused Products”). Cisco’s infringing use of the ’858 Accused Products includes its

internal use and testing of the ’858 Accused Products.

        13.      The ’858 Accused Products satisfy all claim limitations of one or more of the claims

of the ’858 Patent, including at least claim 1.

        14.      For example, the ’858 Accused Products practice receiving an audio packet from

each of a plurality of clients, determining which of the plurality of clients is an active speaker and

forming an active speakers list, determining that a first subset of the plurality of clients has the

capability to mix multiple audio streams, and determining that a second subset of the plurality of

clients does not have the capability to mix multiple audio streams. Cisco provides, through its

Webex products, an end-to-end Voice over Internet Protocol (VoIP) path for public switched

telephone network (PSTN) users whether said users are dialing in or requesting a call back from

Webex.2 Further, Cisco’s Webex software presents PSTN users alongside VoIP users, wherein

both user types are shown audiovisual active speaker indicators within the software.3




2
  Cisco Webex Edge Data Sheet, CISCO, at 3-4, available at
https://www.cisco.com/c/en/us/products/collateral/conferencing/webex-edge/data-sheet-c78-741264.pdf (last
accessed Apr. 20, 2021); Webex | Access Call Statistics, CISCO, at 1, available at https://help.webex.com/en-
us/netybjj/Webex-Access-Call-Statistics (last accessed Apr. 20, 2021) (displaying transmit and receive statistics,
including codecs and transport protocols).
3
  Webex Suite Comparison, CISCO, at 1, available at
https://www.cisco.com/c/en/us/products/conferencing/product_comparison.html (last accessed Apr. 20, 2021);


                                                         5
          Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 6 of 10




       15.      The ‘858 Accused Products also practice multiplexing packets of audio data

received from each client on an active speakers list into a multiplexed stream, sending a

multiplexed stream to each of a first subset of a plurality of clients, mixing packets of audio data

received from each client on an active speakers list into one combined packet, and sending a

combined packet to each of the second subset of the plurality of clients. Cisco’s Webex products

provide indicators as to multiplexing configuration changes of transported audio.4 Webex

Meetings, as one example of the ‘858 Accused Products, transports different audio types to

different participants based upon participants’ invidual connection methods (e.g., PSTN vs.

VoIP).5

       16.      The ‘858 Accused Products also practice in such a manner that a plurality of clients

can simultaneously participate in a single audio conference application.6

       17.      Cisco has received notice and actual or constructive knowledge of the ’858 Patent

and the infringing nature of the ’858 Accused Products since at least the date of service of this

Complaint.

       18.      Since at least the date of service of this Complaint, through its actions, Cisco has

indirectly infringed and continues to indirectly infringe the ’858 Patent in violation of 35 U.S.C.

§ 271(b). Cisco has actively induced product makers, distributors, retailers, and/or end users of the

’858 Accused Products to directly infringe the ’858 Patent throughout the United States, including

within this Judicial District, by, among other things, advertising and promoting the use of the ’858

Accused Products in various websites, including providing and disseminating product




4
  What's New in Cisco Webex Analytics and Troubleshooting, CISCO, at 1, available at https://help.webex.com/en-
us/n45okcs/What-s-New-in-Cisco-Webex-Analytics-and-Troubleshooting (last accessed Apr. 21, 2021).
5
  Id (noting different audio types used by participants attending Webex meetings).
6
  Webex | The Number of People Who Can Join a Meeting, CISCO, at 1, available at https://help.webex.com/en-
us/na464seb/Webex-The-Number-of-People-Who-Can-Join-a-Meeting (last accessed Apr. 21, 2021).


                                                       6
          Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 7 of 10




descriptions, operating manuals, and other instructions on how to implement and configure the

’858 Accused Products. Examples of such advertising, promoting, and/or instructing include the

documents at:

             •   https://www.webex.com/

             •   https://www.webex.com/team-collaboration.html

             •   https://help.webex.com/en-us/0tow9g/Download-the-Cisco-Webex-Meetings-

                 Desktop-App

             •   https://apps.apple.com/us/app/cisco-webex-meetings/id298844386

             •   https://apps.apple.com/us/app/cisco-webex/id833967564

             •   https://play.google.com/store/apps/details?id=com.cisco.webex.meetings&hl=en

                 &gl=US

             •   https://play.google.com/store/apps/details?id=com.cisco.wx2.android&hl=en_US

                 &gl=US

             •   https://www.webex.com/training-online.html

             •   https://www.cisco.com/c/en/us/td/docs/voice_ip_comm/cloudCollaboration/wbxt/

                 vdi/wbx-teams-vdi-deployment-guide/wbx-teams-vdi-

                 deployment_chapter_010.html

             •   https://www.cisco.com/c/en/us/products/conferencing/webex-support/index.html

             •   https://newsroom.cisco.com/press-release-

                 content?type=webcontent&articleId=4013210

             •   https://www.webex.com/products/enterprise.html

       19.       Cisco does so knowing and intending that its customers and end users will commit

these infringing acts. Cisco also continues to make, use, offer for sale, sell, and/or import the ’858



                                                  7
          Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 8 of 10




Accused Products, despite its knowledge of the ’858 Patent, thereby specifically intending for and

inducing its customers to infringe the ’858 Patent through the customers’ normal and customary

use of the ’858 Accused Products.

       20.        In addition, Cisco has indirectly infringed and continues to indirectly infringe the

’858 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States, or

importing into the United States, the ’858 Accused Products with knowledge that they are

especially designed or adapted to operate in a manner that infringes that patent and despite the fact

that the infringing technology or aspects of the products are not a staple article of commerce

suitable for substantial non-infringing use.

       21.        For example, Cisco is aware that the technology described above included in the

’858 Accused Products enables the product to operate as described above and that such

functionality infringes the ’858 Patent, including claim 1. Cisco continues to sell and offer to sell

these products in the United States after receiving notice of the ’858 Patent and how the products’

functionality infringe that patent.

       22.        The infringing aspects of the ’858 Accused Products can be used only in a manner

that infringes the ’858 Patent and thus have no substantial non-infringing uses. The infringing

aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-

infringing use.

       23.        Paltalk has suffered damages as a result of Cisco’s direct and indirect infringement

of the ’858 Patent in an amount adequate to compensate for Cisco’s infringement, but in no event

less than a reasonable royalty for the use made of the invention by Cisco, together with interest

and costs as fixed by the Court.




                                                   8
          Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 9 of 10




                                     Demand for Jury Trial

       24.     Paltalk hereby demands a jury trial for all issues so triable.

                                         Prayer for Relief

       WHEREFORE, Paltalk requests the that the Court:

       (a)     enter judgment that Cisco infringes one or more claims of the Asserted Patent

literally and/or under the doctrine of equivalents;

       (b)     enter judgment that Cisco has induced and/or contributed to infringement literally

and/or under the doctrine of equivalents and continues to induce and/or contributed to infringement

of one or more claims of the Asserted Patent;

       (c)     award Paltalk damages, to be paid by Cisco in an amount adequate to compensate

Paltalk for such damages, together with pre-judgment and post-judgment interest for the

infringement by Cisco of the Asserted Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284;

       (d)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (e)     award Paltalk its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                  9
        Case 6:21-cv-00757-ADA Document 1 Filed 07/23/21 Page 10 of 10




Dated: July 23, 2021                Respectfully submitted,



                                    By: /s/ Max L. Tribble, Jr.
                                       Max L. Tribble, Jr.
                                       State Bar No. 2021395
                                       Ryan Caughey
                                       State Bar No. 24080827
                                       Bryce T. Barcelo
                                       State Bar No. 24092081
                                       SUSMAN GODFREY L.L.P.
                                       1000 Louisiana Street, Suite 5100
                                       Houston, Texas 77002-5096
                                       Telephone: (713) 651-9366
                                       Fax: (713) 654-6666
                                       mtribble@susmangodfrey.com
                                       rcaughey@susmangodfrey.com
                                       bbarcelo@susmangodfrey.com

                                       Kalpana Srinivasan
                                       State Bar No. 237460
                                       SUSMAN GODFREY L.L.P.
                                       1900 Avenue of the Stars, 14th Floor
                                       Los Angeles, California 90067-6029
                                       Telephone: (310) 789-3100
                                       Fax: (310) 789-3150
                                       ksrinivasan@susmangodfrey.com

                                    COUNSEL FOR PLAINTIFF PALTALK
                                    HOLDINGS, INC.




                                      10
